Title: From George Washington to Brigadier General Peter Muhlenberg, 15 August 1780
From: Washington, George
To: Muhlenberg, John Peter Gabriel


					
						Sir
						Head Quarters Orange Town 15th Augt 1780
					
					I have recd your favr of the 1st instant inclosing a more exact return of the Officers remaining in Virginia than had been before transmitted—such of them as were not noticed in the arrangement transmitted on the 18th July, may be now introduced upon the same principles which governed in making that arrangement.
					His Excellency Governor Jefferson in a letter of the 22d July has mentioned the circumstances of the two State Regiments which have complete Corps of Officers—but very few Men: and has proposed that as they are also to go to the southward, they shall have a proportion of the three thousand recruits. To this, as I could see no reasonable objection, I have assented.
					I am glad to hear that so great a number of our prisoners have escaped from Charles town, but it will be no advantage to the public, more than saving the exchange of so many, if the plea of their being freed from their former engagements is allowed. There can be no possible foundation for any such claim, and I beg you will take the most

effectual measures for informing them that they will, if apprehended, be treated as deserters if they do not return in some given time. I am &.
					I have by this conveyance forwarded a proclamation to the Governor offering a pardon to deserters who will come in by a limited time, and taking in the case of those who have made their escape from the Enemy and gone home.
				